Title: Thomas Jefferson to John Adams, 1 August 1816
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Monticello Aug. 1. 16
          
          Your two philosophical letters of May 4. and 6. have been too long in my Carton of ‘Letters to be answered.’ to the question indeed on the utility of Grief, no answer remains to be given. you have exhausted the subject. I see that, with the other evils of life, it is destined to temper the cup we are to drink.
          Two urns by Jove’s high throne have ever stood,
          The source of evil one, and one of good;
          From thence the cup of mortal man he fills,
          Blessings to these, to those distributes ills;
          To most he mingles both.
          Putting to myself your question, Would I agree to live my 73. years over again for ever? I hesitate to say. with Chew’s limitations from 25. to 60. I would say Yes; and might go further back, but not come lower down. for, at the latter period, with most of us, the powers of life are sensibly on the wane,
			 sight becomes dim, hearing dull, memory constantly enlarging it’s frightful blank and parting with all we have ever seen or known, spirits evaporate, bodily debility  creeps on palsying every limb, and so faculty after faculty quits us, and where then is life? if, in it’s full vigor, of good as well as evil, your friend Vassall could doubt it’s value, it must be purely a negative quantity when it’s evils alone remain. yet I do not go into his opinion entirely. I do not agree that an age of pleasure is no
			 compensation for a moment of pain. I think, with you, that life is a fair matter of account, and the balance often, nay generally in it’s favor. it is not indeed easy, by calculation of intensity
			 and
			 time, to apply a common measure, or to fix the par between pleasure and pain: yet it exists, and is measurable. on the question, for example, whether to be cut for the stone? the young, with a
			 longer
			 prospect of years, think these overbalance the pain of the operation. Dr Franklin, at the age of 80, thought his residuum of life, not worth that price. I should have thought with him, even taking the stone out of the scale. there is a ripeness of time for death,
			 regarding others as well as ourselves, when it is reasonable we should drop off, and make room for another growth. when we have lived our generation out, we should not wish to encroach on
			 another. I
			 enjoy good health; I am happy in what is around me. yet I assure you I am ripe for leaving all, this year, this day, this hour. if it could be doubted whether we would go back to 25. how can it
			 be,
			 whether we would go forward from 73? bodily decay is gloomy in prospect; but of all human contemplations the most abhorrent is body without mind. perhaps however I might accept of time to read Grimm before I go. 15. volumes of anecdotes and incidents, within the compass of my own time and cognisance, written by an acquaintance, a man of genius, of taste, of point, an acquaintance the measure and traverses of whose mind I knew, could not fail to turn the scale in favor of life during their perusal. I must write to Ticknor to add it to my catalogue, and hold on till it comes.—there is a mr Vanderkemp of N.Y. a correspondent I believe of yours, with whom I have exchanged some letters, without knowing who he is. will you tell me?—I know nothing of the history of the Jesuits you mention in 4. vols.
			 is it a good one? I dislike, with you, their restoration; because it marks a step retrograde step from light towards darkness. we shall have our follies without doubt. some one or more of them will always be afloat. but ours will be the follies of enthusiasm, not of
			 bigotry, not of Jesuitism. bigotry is the disease of ignorance, of morbid minds; enthusiasm of the free and buoyant. education & free discussion are the antidotes of both. we are destined to
			 be a
			 barrier against the returns of ignorance and barbarism. old Europe will have to lean on our shoulders, and to hobble along by our side, under the monkish trammels of priests & kings, as she can. what a Colossus shall we be when the Southern continent
			 comes up to our mark! what a stand will it secure as a ralliance for the reason & freedom of the globe! I like the dreams of the future better than the history of the past. so good night! I will dream on, always fancying that mrs Adams and yourself are by my side marking the progress and the obliquities of ages and countries.
          Th: Jefferson
         